 1$DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllen Milk Company and its Agent,William H. AllenandDairy,Bakery and Food Workers Local 379, Retail,Wholesale andDepartment Store Union,AFL-CIO.CaseNo. 9-CA-2613.February 27, 1963DECISION AND ORDEROn November 30, 1962, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diateReport.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report and the entire record in this case, including the excep-tions and brief, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.'ORDERThe Board hereby adopts as its Order the Recommended Order ofthe Trial Examiner.1In its brief,Respondent contends that the amount of work remaining to be done byFillingane at the time of his discharge would, because of the temporary nature of hisduties, be limited to a 2-week period.Respondent therefore urges that the Trial Examiner'sbackpay award be modified accordingly.As this is a matter which can more appropriatelybe determined in compliance proceedings,the exception has no merit.The Trial Examiner's recommendation that the backpay obligation of the Respondentinclude payment of 6 percent interest per annum is adoptedHowever, for the reasongiven in his dissent inIsisPlumbing&Heating Co.,138 NLRB 716, Member Rodgerswould not grant any interest in this case.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding was held beforeTrialExaminerW. GerardRyan inColumbus,Ohio, on September5, 1962,on the complaint of General Counsel and the answerof Allen Milk Company andits agent,William H. Allen, herein collectively calledthe Respondents,and individually calledRespondentEmployer or Company andRespondentAllen, respectively.'The issues litigatedwere whetherthe Respondentsviolated Section 8(a)(1) and(3)of the Act.The GeneralCounsel and theRespondents participated in oral argument and filed briefs.1The charge was filed on June 7, 1962.The complaint issued on July 20, 1962.Herein-after,all dates refer to 1962, unless otherwise specified.141 NLRB No. 6. ALLEN MILK CO. AND ITS AGENT, WM. H. ALLEN19Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSThe complaint alleged, the answer admitted, and I find that Respondent Employeris and has been at all times material herein a corporation duly organized underand existing by virtue of the laws of the State of Ohio.Respondent Employer is engaged at its plant in Columbus, Ohio, in the processingof milk and related dairy products for distribution and sale through its retail andwholesale routes and its dairy store which is also located in Columbus, Ohio.During the calendar year 1961, which is a representative period, the RespondentEmployer had an indirect inflow of goods and commodities in interstate commercevalued in excess of $50,000, which were purchased and received from enterpriseslocated in the State of Ohio, which in turn had purchased and received the said goodsand commodities directly from points outside the State of Ohio.During the saidperiod the Respondent Employer's gross sales were in excess of $500,000.At alltimes material to the issues herein, the Respondent Employer is and has been anemployer as defined in Section 2(2) of the Act, engaged in commerce and in opera-tions affecting commerce as defined in Section 2(6) and (7) of the Act, respectively.At all times material to the issues herein, Respondent Allen is and has been thegeneral manager and agent of the Respondent Employer acting on its behalf, anda supervisor as defined in Section 2(11) of the Act.II.THE LABOR ORGANIZATION INVOLVEDDairy, Bakery and Food WorkersLocal379, Retail,Wholesale and DepartmentStore Union,AFL-CIO,hereinafter referred to as the Union, is, and has been atall times material herein,a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The alleged violation of Section 8(a) (1)The complaint alleged that the Respondents interfered with, restrained, and coercedits employees in the exercise of rights guaranteed them in Section 7 of the Act by theconduct of Respondent Allen in informing employee Harvey A. Fillingane that he was"finished" (terminated)for having treated Respondent Allen unfairly by signinga union card.There is no evidence to support the 8(a)(1) allegation in the complaint thatRespondent Allen informed employee Fillingane on June 5 that he was "finished"(terminated) for having treated Respondent Allen unfairly by signing a union card.Respondent Allen was called as a witness by General Counsel under Rule 43band testified:Q. Didn't you also ask Mr. Fillingane at that time if you thought that he hadtreated you fairly by signing the card and not talking to you first?A. I don't recall that I said that, no.There is no other evidence on this matter.Fillingane was not questioned as towhether Respondent Allen had made the alleged statement. I accordingly recom-mend that paragraph 5 of the complaint be dismissed.B. The violation of Section 8(a) (3) and (1)The complaint further alleged that in violation of Section 8(a)(3) and (1) of theAct the Respondent Employer on or about June 5, discharged Harvey A. Fillinganeand thereafter refused to reinstate him because of his membership in, sympathy for,and activitieson behalf of, the Union.At all timesmaterial hereintheCompany and the Union had a collective-bargaining agreement covering its driver-salesmen.The agreement did not includeemployees in the Company's dairy bar.The Company had a program whereby employees were hired as traineesalesmenand given training to fit them to be driver-salesmen when vacancies occurredFillinganewas hiredas a traineeon April 16.On that same day, Jim Myer, adriver-salesman,gave Allen a 2-week notice that he was going to quit on April 28.On April 21 Allen offered Myer's route to Fillingane. Fillingane worked 1 day onthat route which was April 24 and then reported to Dick Morgan, the plant manager,708-006---64-vol. 141-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he did not want the route and did not want to be a driver-salesman.Allenexplained to Fillingane that no other jobs were open in the plant and he could notcontinue as a trainee since he did not want to be a driver-salesman.Allen informedFillingane that he would keep him at the plant until the Company found a replace-ment for him as a trainee.On May 15, the Company found a replacement andhired Norman Garcia.On May 15, Allen told Fillingane the Company would haveto terminate his employment at the plant as his duties were finished but he offeredFillingane a temporary job at the dairy bar to paint it inside and out and to clean upthe grounds.Fillingane accepted and clearly understood that the job at the dairy barwas temporary.Fillingane worked at the dairy bar from May 15 until his dischargeon June 5. The Company admitted that prior to June 5 it had no complaints as toFillingane's work.During the afternoon of June 5, Fillingane signed a card to join the Union and alsosigned an authorization for the Company to deduct his union dues. The card author-izing deduction of dues came to the attention of Allen during the afternoon.Fill-ingane was summoned to Allen's office.Allen told Fillingane that the checkoffcard was ineffective since Fillingane was not in the unit of driver-salesmen.Fill-ingane, according to Allen's uncontradicted testimony, refused to discuss the situationexcept to tell Allen to take the matter up with the Union.Allen told Fillingane thatAllen was running the Company and not the Union and then and there dischargedFillingane.Allen denied that he discharged him for signing the dues checkoff cardor for signing a card to join the Union and contends that the only reason for thedischarge was Fillingane's belligerent, insolent, and uncooperative attitude in re-fusing to discuss the matter and telling Allen to take the matter up with the Union.When Fillingane was discharged there was still work for him to have done.The Respondent Employer contends that upon the above facts the complaint shouldbe dismissed as the General Counsel has failed to prove by the required preponderanceof the evidence any violation of the Act.Respondent's motion to dismiss the com-plaint upon which decision was reserved is hereby disposed of in accordance withthe findings and conclusions which follow.The General Counsel contends that the foregoing facts prove a violation of Section8(a)(3) and (1) of the Act.ConclusionsThe sequence of events on June 5, which culminated in Fillingane's discharge,began when Fillingane signed cards for membership in the Union and authorizationfor checkoff of dues.When the authorization for checkoff of dues came to Allen'sdesk, Fillingane was summoned to Allen's office where the discussion above referredto took place.Fillingane did not know that temporary employees were excludedfrom the bargaining unit, mistakenly thought the probationary period was 30 days;and was not aware that the Company had no obligation to check off his duesHefurther believed that if the checkoff card had been accepted he would have been apermanent employee and did not know whether other employees of the dairy barhad their union dues deductedWhen those subjects were opened up by Allen Ibelieve it was natural for Fillingane to desire such problems to be referred to theUnion as his representative as he was unfamiliar with the terms of the collective-bargaining agreement.Allen may have associated Fillingane's reply to him to take the matter up withthe Union as indicating a belligerent, insolent, and uncooperative attitude, but I donot accept it as the reason for the discharge.On the contrary, I believe and findthe discharge was made because of Allen's resentment at Fillingane's execution ofthe checkoff of dues; his expectation that such dues would be deducted; and Fill-ingane's belief if the card was accepted he would have been a permanent employee.Such a discharge in the context of this case discouraged membership in the Union.On the basis of the entire record, I find that the Respondent Employer, Allen MilkCompany, in discharging Harvey A. Fillingane on June 5, and not thereafter rein-stating him, violated Section 8 (a) (3) and (1) of the Act.IV.THE REMEDYHaving found that Respondent Employer has engaged in unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that RespondentEmployer discriminatorily discharged Harvey A. Fillingane on June 5, I shall recom-mend that Respondent Employer offer him immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of earnings that hemay have suffered by payment to him of a sum of money equal to that which he ALLEN MILK CO. AND ITS AGENT, WM. H. ALLEN21normally would have earned from the aforesaid date to the date of Respondent's offerof reemployment, less net earnings during said period.The backpay provided forherein shall be computed in accordance with the formula stated in F.W. WoolworthCompany,90 NLRB 289. Further, it will be recommended that Respondent payinterest on the backpay due Fillingane, such interest to be computed at the rate of 6percent per annum, and utilizing theWoolworthformula to accrue commencing withthe last day of each calendar quarter of the backpay period on the amount due andowing for such quarterly period and continuing until compliance with this recom-mendation is achieved.Isis Plumbing & Heating Co.,138 NLRB 716.Since the discriminatory discharge found herein goes "to the very heart of the Act"(N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A. 4), and reflects an attitudeof opposition by Respondent Employer to the self-organization of its employees, thecommission of other unfair labor practices in the future, is reasonably to be anticipatedfrom Respondent Employer's past conduct.Accordingly, in order to effectuate thepolicies of the Act, I shall recommend that Respondent Employer cease and desistfrom in any manner infringing upon the rights of employees guaranteed by theAct.CONCLUSIONS OF LAW1.The Respondent Employer is engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.The Unionis a labor organization within the meaningof the Act.3By discriminating in regard to the hire and tenure of employment of HarveyA. Fillmgane, thereby discouraging membership in the Union, Respondent Employerhas engaged in unfair labor practices within the meaning of Section 8(a)(3) of theAct.4.By thus interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed by Section 7 of the Act, the Respondent Employer has engagedin unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record of the case, I recommend that Respondent Employer, Allen MilkCompany, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Dairy, Bakery and Food WorkersLocal 379,Retail,Wholesale and Department Store Union,AFL-CIO,or any other labor or-ganization of its employees,by discharging employees or in any other manner dis-criminating in regard to their hire or tenure of employment or any term or condi-tion of employment.(b) In any other manner interfering with,restraining,or coercing employees inthe exercise of the right to self-organization,to form labor organizations,to join orassist the above-named Union or any other labor organization,to bargain collectivelythrough representatives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take thefollowing affirmative action which I find will effectuate the policies ofthe Act:(a)Offer Harvey A. Fillingane immediate and full reinstatement to his formerposition or to a substantially equivalent position,without prejudice to his seniorityor other rights and privileges,and make him whole for any loss of pay he may havesuffered as a result of his discharge in the manner set forth above in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other data necessary to analyze andcompute backpay.(c)Post at its plant in Columbus,Ohio, copies of the notice attached marked"Appendix." 2Copies of said notice, to be furnishedby theRegional Director for'In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order"shall be substituted for the words"Pursuant to a Decision and Order." 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Ninth Region,shall, after being signed by a representative of Respondent Em-ployer,be posted by it immediately upon receipt thereof,and be maintained fora period of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced,or covered byany other material.(d)Notify the Regional Director for the Ninth Region,inwriting,within 20days from the date of receipt of this Intermediate Report, and Recommended Order,what steps it has taken to comply herewith.3Paragraph 5 of the complaint should be dismissed.In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent Employer has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of theLaborManagementRelationsAct, wehereby notify our employees that:WE WILL NOT discourage membership in Dairy, Bakery andFoodWorkersLocal 379, Retail,Wholesale and Department Store Union,AFL-CIO, or inany other labor organization of our employees, or in any other manner dis-criminate in regard to their hire or tenure of employment or any term or con-dition of their employment.WE WILL offer to Harvey A. Fillingane immediate and full reinstatement tohis former or substantially equivalent position,without prejudice to any seniorityor other rights previously enjoyed,and make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL NOT in any other manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist the above-named Union,or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities.ALLENMILK COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets,Cincinnati,Ohio,Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.J.Weingarten,Inc.andRetail,Wholesale and Department StoreUnion,AFL-CIO.Case No. 16-CA-1671.February 27, 1963DECISION AND ORDEROn November 7, 1962, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent has engaged in certain unfair labor practices, but thatthese did not warrant remedial action, that the Respondent had notengaged in other unfair labor practices as alleged in the complaint,141 NLRB No. 4.